Case: 1:19-cv-02727 Document #: 31-2 Filed: 07/24/19 Page 1 of 21 PageID #:461




                      EXHIBIT B
Case: 1:19-cv-02727 Document #: 31-2 Filed: 07/24/19 Page 2 of 21 PageID #:461




   Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm




                                Audio Transcription

                            Taken on:· March 28, 2019
      Case: 1:19-cv-02727 Document #: 31-2 Filed: 07/24/19 Page 3 of 21 PageID #:461
      Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
      Audio Transcription· ·- 03/28/2019                                               Page 1

·1· · · · · · · · ·UNITED STATES DISTRICT COURT
· · · · · · · · · ·NORTHERN DISTRICT OF ILLINOIS
·2· · · · · · · · · · · ·EASTERN DIVISION

·3·    ·   OLABINJO OSUNDAIRO and· · · · · ·)
· ·    ·   ABIMBOLA OSUNDAIRO,· · · · · · · )
·4·    ·   Individually,· · · · · · · · · · )
· ·    ·   · · · · · · · · · · · · · · · · ·)
·5·    ·   · · · · · · · · Plaintiffs,· · · )
· ·    ·   · · · · · · · · · · · · · · · · ·)
·6·    ·   · · · · ·vs.· · · · · · · · · · ·)
· ·    ·   MARK GERAGOS, TINA GLANDIAN, and )
·7·    ·   GERAGOS & GERAGOS LAW FIRM,· · · )
· ·    ·   · · · · · · · · · · · · · · · · ·)
·8·    ·   · · · · · · · · Defendants.· · · )

·9

10· · · · · · ·The audio recording from 3/28/2019 held in the

11· ·above matter were taken down stenographically to the

12· ·best of her ability by Traci L. Gidley, Certified

13· ·Shorthand Reporter, Registered Professional Reporter,

14· ·and Notary Public, at 180 North LaSalle Street,

15· ·Suite 2800, Chicago, Illinois, commencing at 5:00 p.m.

16· ·on June 8, 2019.

17

18

19

20

21

22

23

24



                                                                                                YVer1f
   Case: 1:19-cv-02727 Document #: 31-2 Filed: 07/24/19 Page 4 of 21 PageID #:461
   Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
   Audio Transcription· ·- 03/28/2019                                               Page 2

·1· · · · · · · · · · · (Whereupon, the beginning of the
·2· · · · · · · · · · · ·recording from 3/28/19.)
·3· · · · MS. GUTHRIE:· We're joined now by Jussie Smollett's
·4· ·attorney, Tina Glandian.· Tina, good morning.· It's good
·5· ·to see you.
·6· · · · · · ·You're probably aware of this breaking news,
·7· ·that the FBI and the Department of Justice are now
·8· ·looking into the circumstances of the dismissal of
·9· ·charges against your client.
10· · · · · · ·Does that concern you?
11· · · · MS. GLANDIAN:· Not -- Not at all.· I mean, we have
12· ·nothing to be concerned about because there was nothing
13· ·on our end to request this, to do anything improper,
14· ·and, to my knowledge, nothing improper was done.
15· · · · MS. GUTHRIE:· Well, let's talk about.· Because
16· ·people look at this, they think this is a good deal for
17· ·your client.· Some people think it's a sweetheart deal,
18· ·and it's a bit suspicious.· So let's see if we can clear
19· ·things up.
20· · · · MS. GLANDIAN:· Sure.
21· · · · MS. GUTHRIE:· To your knowledge, since
22· ·February 20th when Jussie Smollett was initially
23· ·charged, did he, his family, friends, associates, did
24· ·anyone reach out to anyone in the State's Attorney's



                                                                                             YVer1f
   Case: 1:19-cv-02727 Document #: 31-2 Filed: 07/24/19 Page 5 of 21 PageID #:461
   Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
   Audio Transcription· ·- 03/28/2019                                               Page 3

·1· ·office on his behalf?
·2· · · · MS. GLANDIAN:· I can't speak to what other people
·3· ·did.· I can't -- I certainly don't know what all of
·4· ·those individuals did.· But not to my knowledge, not at
·5· ·our direction, and -- and I just don't think that --
·6· ·that had nothing do with why prosecutors discussed
·7· ·dismissing the case against Jussie.
·8· · · · MS. GUTHRIE:· You don't know of any contact by,
·9· ·say, friends in high places --
10· · · · MS. GLANDIAN:· I don't.
11· · · · MS. GUTHRIE:· -- as has been suggested?
12· · · · MS. GLANDIAN:· No.
13· · · · MS. GUTHRIE:· Do you -- You know that Kim Foxx, the
14· ·State's Attorney who we just saw there, she recused
15· ·herself.
16· · · · MS. GLANDIAN:· Right.
17· · · · MS. GUTHRIE:· Do you know of any contact that you,
18· ·the lawyers, or anyone on Jussie Smollett's behalf had
19· ·with Kim Foxx since she recused?
20· · · · MS. GLANDIAN:· No.
21· · · · MS. GUTHRIE:· There was no involvement, as far as
22· ·you know, with Kim Foxx and the -- the decision to
23· ·dismiss these charges?
24· · · · MS. GLANDIAN:· No.· The discussions were strictly



                                                                                             YVer1f
  Case: 1:19-cv-02727 Document #: 31-2 Filed: 07/24/19 Page 6 of 21 PageID #:461
   Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
   Audio Transcription· ·- 03/28/2019                                              Page 4

·1· ·with the prosecutors who were actually handling the
·2· ·case.
·3· · · · MS. GUTHRIE:· Now, the prosecutor's office says
·4· ·that the charges were dropped in exchange for your
·5· ·client's agreement to forfeit $10,000 that he had paid
·6· ·in a bond and to do community service; is that correct?
·7· ·Were those conditions on his dismissal of charges?
·8· · · · MS. GLANDIAN:· There were no conditions, and there
·9· ·was no -- obviously, there was no plea, there was no
10· ·agreement in place.· They did want him to forfeit the
11· ·bond, and that's something we discussed with him and he
12· ·initially struggled with because he -- he didn't want
13· ·the perception to be that he had done anything wrong.
14· · · · · · ·But at the end of the day, forfeiting $10,000
15· ·versus putting your life on hold for a year was a small
16· ·cost to pay.
17· · · · MS. GUTHRIE:· But to be clear, because the
18· ·prosecutors are now trying to say, Well, there were
19· ·conditions; this wasn't a get-out-of-jail-free card.
20· · · · · · ·You're saying he chose to forfeit that bond
21· ·essentially voluntarily?
22· · · · MS. GLANDIAN:· Yeah.· He -- I mean, well -- well,
23· ·they -- they had asked if he would do that, and we
24· ·advised him that he should do that because it was going



                                                                                            YVer1f
   Case: 1:19-cv-02727 Document #: 31-2 Filed: 07/24/19 Page 7 of 21 PageID #:461
   Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
   Audio Transcription· ·- 03/28/2019                                               Page 5

·1· ·to cost him almost -- you know, multiples of that number
·2· ·to go to trial.
·3· · · · MS. GUTHRIE:· What -- What about the community
·4· ·service aspect of it?
·5· · · · MS. GLANDIAN:· The community service is something
·6· ·we initially raised ourselves at the initial bond
·7· ·hearing saying this is somebody who's volunteered hours
·8· ·of hours, thousands of hours since he was a teenager to
·9· ·all sorts of organizations.· That's something he's
10· ·always done.
11· · · · · · ·So in our discussions with the prosecution, we
12· ·told them about his volunteer service, we did show them
13· ·a few letters of his ongoing community service to show
14· ·that he's --
15· · · · MS. GUTHRIE:· But was this a condition of the
16· ·charges being released, he's got to do this community
17· ·service?
18· · · · MS. GLANDIAN:· He had to do nothing.· There was no
19· ·obligations, no conditions.· These are things that he
20· ·choose to do because that's his character.· And, again,
21· ·you can find out from multiple sources that this is what
22· ·he's done for years and years and years with multiple
23· ·organizations.
24· · · · MS. GUTHRIE:· Let's talk about some the facts here.



                                                                                             YVer1f
   Case: 1:19-cv-02727 Document #: 31-2 Filed: 07/24/19 Page 8 of 21 PageID #:461
   Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
   Audio Transcription· ·- 03/28/2019                                               Page 6

·1· · · · MS. GLANDIAN:· Sure.
·2· · · · MS. GUTHRIE:· First of all, it -- is it your
·3· ·position that he is, in fact, factually innocent?
·4· · · · MS. GLANDIAN:· Absolutely.
·5· · · · MS. GUTHRIE:· He didn't --
·6· · · · MS. GLANDIAN:· No question.
·7· · · · MS. GUTHRIE:· He didn't stage his own hate crime?
·8· · · · MS. GLANDIAN:· (Shaking head.)
·9· · · · MS. GUTHRIE:· No?
10· · · · MS. GLANDIAN:· No.· No.· Absolutely not.
11· · · · MS. GUTHRIE:· Yeah.· He didn't send a letter of
12· ·fake death threat to himself?
13· · · · MS GLANDIAN:· He had nothing to do with the letter.
14· · · · MS. GUTHRIE:· Okay.· It's undisputed, is it not,
15· ·that whatever the motive, the -- the Osundairo brothers,
16· ·they are the attackers here, correct?
17· · · · MS. GLANDIAN:· When you say it's undisputed, we've
18· ·actually -- there's been more information that leaks
19· ·than we've actually received from the prosecution in
20· ·discovery in this case which is a little absurd, but
21· ·that's the situation.· We've never received any of the
22· ·videos that have been referenced.
23· · · · MS. GUTHRIE:· Well --
24· · · · MS. GLANDIAN:· So we've heard about videos and



                                                                                             YVer1f
   Case: 1:19-cv-02727 Document #: 31-2 Filed: 07/24/19 Page 9 of 21 PageID #:461
   Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
   Audio Transcription· ·- 03/28/2019                                               Page 7

·1· ·surveillance and things like that.· We haven't seen it.
·2· ·So --
·3· · · · MS. GUTHRIE:· Well, I'm talking about Jussie
·4· ·Smollett on TV.· He looked at that surveillance picture,
·5· ·was shown the picture, they said, Are those your
·6· ·attackers?· He said, Yes.· He knew that those were his
·7· ·attackers.· Okay.· And then we know that that picture
·8· ·was of the Osundairo brothers, correct?
·9· · · · MS. GLANDIAN:· But when you say we know, that -- I
10· ·mean, we believe that this at this point with the
11· ·information we've been told.· But, again, a lot of
12· ·the -- the information that the police -- the CPD has
13· ·put out there and said is evidence has turned out not to
14· ·be evidence.
15· · · · · · ·So we do have to question -- Again, you know,
16· ·he initially had a hard time believing because he was
17· ·friendly with one of the brothers.· He didn't really
18· ·know the older one very well.· But he was friendly with
19· ·Able.· And so he had a hard time believing that his
20· ·friend would be behind this.· But at this point --
21· · · · MS. GUTHRIE:· What would the motive be?· What would
22· ·the motive for the brothers to be?
23· · · · MS. GLANDIAN:· We would be speculating at this
24· ·time, you know, and I don't want to go on record right



                                                                                             YVer1f
  Case: 1:19-cv-02727 Document #: 31-2 Filed: 07/24/19 Page 10 of 21 PageID #:461
   Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
   Audio Transcription· ·- 03/28/2019                                               Page 8

·1· ·now and give my own theory of the case.· But I -- I do
·2· ·have a theory, but, you know, it is speculation.
·3· · · · MS. GUTHRIE:· They didn't get money, right?
·4· · · · MS. GLANDIAN:· I'm sorry?
·5· · · · MS. GUTHRIE:· They didn't steal money from him?
·6· · · · MS. GLANDIAN:· They did not, no.
·7· · · · MS. GUTHRIE:· They didn't take a phone?
·8· · · · MS. GLANDIAN:· No.
·9· · · · MS. GUTHRIE:· Not a car?
10· · · · MS. GLANDIAN:· No.· No.· There was no theft.· There
11· ·was -- I mean, it nothing short of pretty much the --
12· ·the brief interaction that you've heard of.
13· · · · MS. GUTHRIE:· Was it just coincidence or, if you're
14· ·the Osundairo brothers, luck that they happened to run
15· ·across him in his neighborhood at 2:00 a.m.?
16· · · · MS. GLANDIAN:· Neither.· So they knew he was going
17· ·to be in his neighborhood at 2:00 a.m.· So he was -- He
18· ·had hired Able, as we've said, for training and
19· ·nutrition.· They were in regular communication.· He --
20· ·Jussie was on his way back to Chicago from New York that
21· ·night, and he was in constant communication with Able
22· ·via text and phone call because they were supposed to
23· ·train that evening --
24· · · · MS. GUTHRIE:· But --



                                                                                             YVer1f
  Case: 1:19-cv-02727 Document #: 31-2 Filed: 07/24/19 Page 11 of 21 PageID #:461
   Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
   Audio Transcription· ·- 03/28/2019                                               Page 9

·1· · · · MS. GLANDIAN:· -- and he was delayed for four
·2· ·hours.
·3· · · · MS. GUTHRIE:· -- he spoke to them about an hour and
·4· ·15 minutes before this attack.
·5· · · · MS. GLANDIAN:· Correct.
·6· · · · MS. GUTHRIE:· Then he walks out of his apartment at
·7· ·2:00 a.m., and, low and behold, there are these brothers
·8· ·waiting to attack him.
·9· · · · MS. GLANDIAN:· Right.
10· · · · MS. GUTHRIE:· They knew he was --
11· · · · MS. GLANDIAN:· So --
12· · · · MS. GUTHRIE:· Did he tell him, I'll be leaving the
13· ·house at 2:00 a.m.?
14· · · · MS. GLANDIAN:· So what -- Yes.· So -- So what
15· ·happened is he spoke to Able, they were supposed to
16· ·train, he was delayed for four hours.· And, initially,
17· ·he thought -- he told him, We'll still train when I get
18· ·in.· It's going to be a little late.· When it turned out
19· ·to be a four-hour delay and he was getting in after
20· ·midnight, he obviously told him, We're not going to
21· ·train any longer, and they were supposed to still train
22· ·in the morning, and they were scheduling that.· And Able
23· ·said make sure you eat, you know, and he had put --
24· ·given him a nutrition plan, and Juss- -- and he had to



                                                                                             YVer1f
  Case: 1:19-cv-02727 Document #: 31-2 Filed: 07/24/19 Page 12 of 21 PageID #:461
   Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
   Audio Transcription· ·- 03/28/2019                                               Page 10

·1· ·eat eggs, four eggs or something --
·2· · · · MS. GUTHRIE:· What --
·3· · · · MS. GLANDIAN:· -- and he said --
·4· · · · MS. GUTHRIE:· What does that have to do with coming
·5· ·out of the house?· Yeah.
·6· · · · MS. GLANDIAN:· He said, I don't think I have any,
·7· ·but I'll run out and get some.· And he was being picked
·8· ·up by somebody.· So he made it clear that he was on his
·9· ·way.
10· · · · · · ·And, you know, on that note, too --
11· · · · MS. GUTHRIE:· Yeah.
12· · · · MS. GLANDIAN:· -- their story says that, you know,
13· ·they thought -- or that he -- he allegedly planned the
14· ·attack for 2:00 a.m. sharp.· And, according to the
15· ·police, they arrived at 1:22 p.m. [sic], and it's
16· ·freezing cold, and if you look at the timing, it's a
17· ·15-minute car ride.· So why would you get there
18· ·40 minutes early if --
19· · · · MS. GUTHRIE:· Well, some people are early birds.
20· · · · MS. GLANDIAN:· -- if this is actually -- well, to
21· ·wait in that cold weather which Jussie got so much grief
22· ·for that he went out for a sandwich in the cold.· But
23· ·the brothers apparently waited in the cold for
24· ·40 minutes?



                                                                                              YVer1f
  Case: 1:19-cv-02727 Document #: 31-2 Filed: 07/24/19 Page 13 of 21 PageID #:461
   Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
   Audio Transcription· ·- 03/28/2019                                               Page 11

·1· · · · MS. GUTHRIE:· Well, if they were going to attack
·2· ·him, I guess they were just -- I mean, they were looking
·3· ·for their opportunity.
·4· · · · MS. GLANDIAN:· Right.· But I'm saying it makes much
·5· ·more sense, if you look at it through that lens, that
·6· ·they were trying to catch him as soon as he got home, as
·7· ·opposed to if this was at 2:00 a.m. --
·8· · · · MS. GUTHRIE:· Okay.
·9· · · · MS. GLANDIAN:· -- you get there 40 minutes early.
10· · · · MS. GUTHRIE:· According to the Court records, he --
11· ·Smollett -- was very clear with the police on the night
12· ·of the attack that his attackers were white.· He said
13· ·they had masks on and gloves, but he saw their eyes and
14· ·he saw the skin surrounding their eyes.
15· · · · · · ·Was that a false statement?
16· · · · MS. GLANDIAN:· So he -- Just to be clear, he only
17· ·saw one of the attackers, one of them he didn't see.· He
18· ·saw one through a ski mask.· Again, he could not see
19· ·their body.· Everything was covered.· And he had a full
20· ·ski mask on, except the area around the eyes.· He did
21· ·tell police that he -- from what he saw, he thought it
22· ·was pale skin or -- white or pale skin was, I think,
23· ·what he said.· And that was what he -- and that's why he
24· ·initially had -- did have a hard time --



                                                                                              YVer1f
  Case: 1:19-cv-02727 Document #: 31-2 Filed: 07/24/19 Page 14 of 21 PageID #:461
   Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
   Audio Transcription· ·- 03/28/2019                                               Page 12

·1· · · · MS. GUTHRIE:· Why did he say that?· He could have
·2· ·said, I don't know.
·3· · · · MS. GLANDIAN:· He could have.· But this -- Again,
·4· ·he's being truthful.
·5· · · · MS. GUTHRIE:· But the Osundairo brothers, what are
·6· ·the chances that that's the case, that he saw somebody
·7· ·with light skin?
·8· · · · MS. GLANDIAN:· Well, you know, I mean, I think
·9· ·there's -- obviously, you can disguise that.· You could
10· ·put makeup on.· There is, actually, interestingly
11· ·enough, a video.· You know, I think police did minimal
12· ·investigation in this case.· It was -- It took me all of
13· ·five minutes to Google -- you know, I was looking up the
14· ·brothers, and one of the first videos that showed up,
15· ·actually, was one of the brothers in white face doing a
16· ·Joker monologue with white makeup on.· And so it's
17· ·not -- it's not implausible.
18· · · · MS. GUTHRIE:· Couple quick things:· He said that
19· ·these police -- these individuals were yelling at him
20· ·these homophobic and racist smears.
21· · · · · · ·Why didn't he recognize their voices?· He had
22· ·just hung up -- literally just hung up with one of them.
23· · · · MS. GLANDIAN:· Sure.· I mean, people -- people say
24· ·this as if this is a regular interaction.· I mean, if



                                                                                              YVer1f
  Case: 1:19-cv-02727 Document #: 31-2 Filed: 07/24/19 Page 15 of 21 PageID #:461
   Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
   Audio Transcription· ·- 03/28/2019                                               Page 13

·1· ·you're walking in the street and somebody screams, you
·2· ·turn around, and the fir- -- before you can even process
·3· ·what they look like, you've been punched in the face.
·4· ·And now, next thing, you're on the floor and it's --
·5· ·you're being kicked.
·6· · · · · · ·I mean, this is not a regular -- this was a
·7· ·very brief interaction.· You know, all of 30 to
·8· ·45 seconds with your head being thrown around by
·9· ·punches.· And so this isn't somebody who's digesting
10· ·what's happening.· I mean, this is -- there's excitement
11· ·and fear and all of these things happening.· And so --
12· · · · MS. GUTHRIE:· Finally, I want to just play you a
13· ·portion of an interview that Jussie did recently and ask
14· ·you about it.
15· · · · · · · · · · · (Whereupon, the following excerpt
16· · · · · · · · · · · ·video interview was played.)
17· · · · MR. SMOLLETT:· I understand how difficult it will
18· ·be to find them.· But we gotta.· I still want to believe
19· ·with everything that has happened that there's something
20· ·called justice.
21· · · · · · · · · · · (Whereupon, the end of the excerpt
22· · · · · · · · · · · ·video interview.
23· · · · MS. GUTHRIE:· If he is a victim of a crime as he
24· ·contents, will he urge prosecutors to bring charges



                                                                                              YVer1f
  Case: 1:19-cv-02727 Document #: 31-2 Filed: 07/24/19 Page 16 of 21 PageID #:461
   Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
   Audio Transcription· ·- 03/28/2019                                               Page 14

·1· ·against the Osundairo brothers, and will he be willing
·2· ·to testify?
·3· · · · MS. GLANDIAN:· You know, I think in light of what
·4· ·he's been through the last two months, he really just --
·5· ·you know, he's told me numerous times, I don't even care
·6· ·about what happened, I just want to move on.· I mean,
·7· ·what's happen after the fact --
·8· · · · MS. GUTHRIE:· That makes sense, though.
·9· · · · MS. GLANDIAN:· Well, it does.
10· · · · MS. GUTHRIE:· This is a terrible attack.
11· · · · MS. GLANDIAN:· What that attack was pales in
12· ·comparison to the attack on him by the mayor, by the
13· ·CPD, by the press, but the public.
14· · · · MS. GUTHRIE:· He would be vindicated if these two
15· ·were exposed as liars in a court of law, would he not?
16· · · · MS. GLANDIAN:· We -- And -- And we would want that.
17· ·But what he's been through after the fact has really
18· ·been a much harsher attack than what he endured that
19· ·night.
20· · · · · · ·This wasn't a -- a very brutal attack.
21· ·Obviously, it was frightening and it's something he did
22· ·not deserve, but they didn't -- they didn't beat him so
23· ·badly that, you know -- he, at this point, again, has
24· ·been victimized much more by what's happened afterwards



                                                                                              YVer1f
     Case: 1:19-cv-02727 Document #: 31-2 Filed: 07/24/19 Page 17 of 21 PageID #:461
      Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
      Audio Transcription· ·- 03/28/2019                                               Page 15

·1· ·than what happened that night.
·2· · · · MS. GUTHRIE:· Tina Glandian, thank you for spending
·3· ·time and answering questions.· It's always appreciated.
·4· · · · MS. GLANDIAN:· My pleasure.
·5· · · · · · · · · · · (Whereupon, the end of the Guthrie
·6· · · · · · · · · · · ·interview.)
·7
·8
·9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
     Case: 1:19-cv-02727 Document #: 31-2 Filed: 07/24/19 Page 18 of 21 PageID #:461
      Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
      Audio Transcription· ·- 03/28/2019                                               Page 16

·1· · STATE OF ILLINOIS· · )
· · · · · · · · · · · · · ·) SS.
·2· · COUNTY OF COOK· · · ·)

·3

·4· · · · · · ·The within and foregoing recorded audio

·5· ·excerpt was taken down stenographically and transcribed

·6· ·to the best of her ability by Traci L. Gidley, Certified

·7· ·Shorthand Reporter, Registered Professional Reporter,

·8· ·and Notary Public at the offices of Jensen Litigation

·9· ·Solutions, 180 North LaSalle Street, Suite 2800,

10· ·Chicago, Illinois, at 5:00 p.m. on June 8th, 2019.

11· · · · · · ·Witness my official signature in and for Cook

12· ·County, Illinois, on this 20th day of June, A.D.,

13· ·2019.

14

15
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ________________________________
16·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   TRACI L. GIDLEY, CSR, RPR
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   180 North LaSalle Street
17·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Suite 2800
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Chicago, Illinois 60601
18·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Phone:· (312) 236-6936

19
· · ·CSR No. 084-004643
20

21

22

23

24
Case: 1:19-cv-02727 Document #: 31-2 Filed: 07/24/19 Page 19 of 21 PageID #:461
 Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
 Audio Transcription· ·- 03/28/2019                                                                    ·1
                      associates 2:23      chances 12:6                            exposed 14:15
            $                                                           D
                      attack 9:4,8 10:14   character 5:20                          eyes 11:13,14,20
                       11:1,12 14:10,11,
  $10,000 4:5,14                           charged 2:23        day 4:14
                       12,18,20
                                                                                               F
                                           charges 2:9 3:23    deal 2:16,17
                      attackers 6:16
            1                               4:4,7 5:16 13:24
                       7:6,7 11:12,17                          death 6:12          face 12:15 13:3
                                           Chicago 8:20
  15 9:4              attorney 2:4 3:14                        decision 3:22       fact 6:3 14:7,17
                                           choose 5:20
  15-minute 10:17     Attorney's 2:24                          delay 9:19          facts 5:24
                                           chose 4:20
  1:22 10:15          aware 2:6                                delayed 9:1,16      factually 6:3
                                           circumstances
                                            2:8                Department 2:7      fake 6:12
            2                    B
                                           clear 2:18 4:17     deserve 14:22       false 11:15
                      back 8:20             10:8 11:11,16      difficult 13:17     family 2:23
  20th 2:22
                      badly 14:23          client 2:9,17       digesting 13:9      FBI 2:7
  2:00 8:15,17 9:7,
   13 10:14 11:7      beat 14:22           client's 4:5        direction 3:5       fear 13:11
                      beginning 2:1        coincidence 8:13    discovery 6:20      February 2:22
            3
                      behalf 3:1,18        cold 10:16,21,22,   discussed 3:6       Finally 13:12
                                            23                  4:11
  3/28/19 2:2         behold 9:7                                                   find 5:21 13:18
                                           communication       discussions 3:24
  30 13:7             believing 7:16,19     8:19,21                                fir- 13:2
                                                                5:11
                      birds 10:19          community 4:6                           floor 13:4
                                                               disguise 12:9
            4                               5:3,5,13,16
                      bit 2:18                                                     forfeit 4:5,10,20
                                                               dismiss 3:23
                      body 11:19           comparison                              forfeiting 4:14
  40 10:18,24 11:9                                             dismissal 2:8 4:7
                                            14:12
  45 13:8             bond 4:6,11,20 5:6                                           four-hour 9:19
                                           concern 2:10        dismissing 3:7
                      breaking 2:6                                                 Foxx 3:13,19,22
                                           concerned 2:12      dropped 4:4
            A         bring 13:24                                                  freezing 10:16
                                           condition 5:15
                      brothers 6:15 7:8,                                E          friend 7:20
  a.m. 8:15,17 9:7,                        conditions 4:7,8,
                       17,22 8:14 9:7
   13 10:14 11:7                            19 5:19                                friendly 7:17,18
                       10:23 12:5,14,15                        early 10:18,19
  Absolutely 6:4,10    14:1                constant 8:21        11:9               friends 2:23 3:9
  absurd 6:20         brutal 14:20         contact 3:8,17      eat 9:23 10:1       frightening 14:21
  advised 4:24                             contents 13:24      eggs 10:1           full 11:19
                                 C
  agreement 4:5,10                         correct 4:6 6:16    end 2:13 4:14
                                            7:8 9:5             13:21 15:5                     G
  allegedly 10:13     call 8:22
  answering 15:3                           cost 4:16 5:1       endured 14:18
                      called 13:20                                                 get-out-of-jail-
  apartment 9:6                            Couple 12:18        essentially 4:21    free 4:19
                      car 8:9 10:17
  apparently 10:23                         court 11:10 14:15   evening 8:23        give 8:1
                      card 4:19
  appreciated 15:3                         covered 11:19       evidence 7:13,14    Glandian 2:4,11,
                      care 14:5
                                                               excerpt 13:15,21     20 3:2,10,12,16,
  area 11:20          case 3:7 4:2 6:20    CPD 7:12 14:13
                                                                                    20,24 4:8,22 5:5,
  arrived 10:15        8:1 12:6,12         crime 6:7 13:23     exchange 4:4         18 6:1,4,6,8,10,13,
                      catch 11:6                                                    17,24 7:9,23 8:4,6,
  aspect 5:4                                                   excitement 13:10
                                                                                    8,10,16 9:1,5,9,11,
Case: 1:19-cv-02727 Document #: 31-2 Filed: 07/24/19 Page 20 of 21 PageID #:461
 Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
 Audio Transcription· ·- 03/28/2019                                                                        ·2
   14 10:3,6,12,20      hours 5:7,8 9:2,16    knowledge 2:14,   morning 2:4 9:22      perception 4:13
   11:4,9,16 12:3,8,                           21 3:4
                        house 9:13 10:5                         motive 6:15 7:21,     phone 8:7,22
   23 14:3,9,11,16
                                                                 22
   15:2,4               hung 12:22                                                    picked 10:7
                                                          L
                                                                move 14:6
  gloves 11:13                                                                        picture 7:4,5,7
                                   I          late 9:18         multiple 5:21,22
  good 2:4,16                                                                         place 4:10
                                              law 14:15         multiples 5:1
  Google 12:13          implausible                                                   places 3:9
  gotta 13:18            12:17                lawyers 3:18                            plan 9:24
                                                                           N
  grief 10:21           improper 2:13,14      leaks 6:18                              planned 10:13
  guess 11:2            individuals 3:4       leaving 9:12      neighborhood          play 13:12
                         12:19                                   8:15,17
  Guthrie 2:3,15,21                           lens 11:5                               played 13:16
   3:8,11,13,17,21      information 6:18                        news 2:6
                                              letter 6:11,13                          plea 4:9
   4:3,17 5:3,15,24      7:11,12
                                                                night 8:21 11:11
   6:2,5,7,9,11,14,23                         letters 5:13                            pleasure 15:4
                        initial 5:6                              14:19 15:1
   7:3,21 8:3,5,7,9,                          liars 14:15
   13,24 9:3,6,10,12    initially 2:22 4:12                     note 10:10            point 7:10,20
   10:2,4,11,19 11:1,    5:6 7:16 9:16        life 4:15                                14:23
                                                                number 5:1
   8,10 12:1,5,18        11:24                                                        police 7:12 10:15
                                              light 12:7 14:3
   13:12,23 14:8,10,                                            numerous 14:5          11:11,21 12:11,19
                        innocent 6:3
   14 15:2,5                                  literally 12:22
                                                                nutrition 8:19        portion 13:13
                        interaction 8:12
                         12:24 13:7
                                              longer 9:21        9:24
             H                                                                        position 6:3
                        interestingly         looked 7:4
                                                                           O          press 14:13
                         12:10                lot 7:11
  handling 4:1
                                                                                      pretty 8:11
  happen 14:7           interview 13:13,      low 9:7           obligations 5:19
                         16,22 15:6                                                   process 13:2
  happened 8:14                               luck 8:14         office 3:1 4:3
                        investigation                                                 prosecution 5:11
   9:15 13:19 14:6,24                                           older 7:18
                         12:12                                                         6:19
   15:1                                                   M
                        involvement 3:21                        ongoing 5:13          prosecutor's 4:3
  happening 13:10,
   11                                         made 10:8         opportunity 11:3      prosecutors 3:6
                                   J                            opposed 11:7           4:1,18 13:24
  hard 7:16,19 11:24                          make 9:23
                                              makes 11:4 14:8   organizations         public 14:13
  harsher 14:18         joined 2:3
                                                                 5:9,23               punched 13:3
  hate 6:7              Joker 12:16           makeup 12:10,16
                                                                Osundairo 6:15        punches 13:9
  head 6:8 13:8         Juss- 9:24            mask 11:18,20      7:8 8:14 12:5 14:1
                                              masks 11:13                             put 7:13 9:23
  heard 6:24 8:12       Jussie 2:3,22 3:7,                                             12:10
  hearing 5:7            18 7:3 8:20 10:21    mayor 14:12                  P
                         13:13                                                        putting 4:15
  high 3:9                                    midnight 9:20
                        justice 2:7 13:20                       p.m. 10:15
  hired 8:18                                  minimal 12:11                                      Q
                                                                paid 4:5
  hold 4:15                        K          minutes 9:4
                                               10:18,24 11:9    pale 11:22            question 6:6 7:15
  home 11:6                                    12:13
                        kicked 13:5                             pales 14:11           questions 15:3
  homophobic                                  money 8:3,5
                        Kim 3:13,19,22                          pay 4:16              quick 12:18
   12:20
                                              monologue 12:16   people 2:16,17 3:2
  hour 9:3              knew 7:6 8:16
                                              months 14:4        10:19 12:23
                         9:10
Case: 1:19-cv-02727 Document #: 31-2 Filed: 07/24/19 Page 21 of 21 PageID #:461
 Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
 Audio Transcription· ·- 03/28/2019                                                  ·3
                       ski 11:18,20         text 8:22             videos 6:22,24
           R                                                       12:14
                       skin 11:14,22 12:7   theft 8:10
                                                                  vindicated 14:14
  racist 12:20         small 4:15           theory 8:1,2
                                                                  voices 12:21
  raised 5:6           smears 12:20         thing 13:4
                                                                  voluntarily 4:21
  reach 2:24           Smollett 2:22 7:4    things 2:19 5:19
                        11:11 13:17          7:1 12:18 13:11      volunteer 5:12
  received 6:19,21
                       Smollett's 2:3       thought 9:17          volunteered 5:7
  recently 13:13        3:18                 10:13 11:21
  recognize 12:21      sorts 5:9            thousands 5:8                  W
  record 7:24          sources 5:21         threat 6:12
                                                                  wait 10:21
  recording 2:2        speak 3:2            thrown 13:8
                                                                  waited 10:23
  records 11:10        speculating 7:23     time 7:16,19,24
                                             11:24 15:3           waiting 9:8
  recused 3:14,19      speculation 8:2
                                            times 14:5            walking 13:1
  referenced 6:22      spending 15:2
                                            timing 10:16          walks 9:6
  regular 8:19 12:24   spoke 9:3,15
   13:6                                     Tina 2:4 15:2         weather 10:21
                       stage 6:7
  released 5:16                             told 5:12 7:11        white 11:12,22
                       State's 2:24 3:14                           12:15,16
  request 2:13                               9:17,20 14:5
                       statement 11:15                            wrong 4:13
  ride 10:17                                train 8:23 9:16,17,
                       steal 8:5             21
  run 8:14 10:7
                       story 10:12          training 8:18                  Y

           S           street 13:1          trial 5:2             year 4:15
                       strictly 3:24        truthful 12:4         years 5:22
  sandwich 10:22
                       struggled 4:12       turn 13:2             yelling 12:19
  scheduling 9:22
                       suggested 3:11       turned 7:13 9:18      York 8:20
  screams 13:1
                       supposed 8:22        TV 7:4
  seconds 13:8          9:15,21
  send 6:11            surrounding                      U
                        11:14
  sense 11:5 14:8
                       surveillance 7:1,    understand 13:17
  service 4:6 5:4,5,
                        4                   undisputed 6:14,
   12,13,17
                       suspicious 2:18       17
  shaking 6:8
                       sweetheart 2:17      urge 13:24
  sharp 10:14
  short 8:11                                            V
                                  T
  show 5:12,13
                       talk 2:15 5:24       versus 4:15
  showed 12:14
                       talking 7:3          victim 13:23
  shown 7:5
                       teenager 5:8         victimized 14:24
  sic 10:15
                       terrible 14:10       video 12:11 13:16,
  situation 6:21                             22
                       testify 14:2
